MADDOX, Justice
(dissenting).
I would grant these petitions for the writ of certiorari, to review the record in this *995case. I agree with the petitioners that this case presents several legal issues that would merit review, namely: 1) whether the plaintiff met the burden of proof required in this case, which involves an application of the Alabama Extended Manufacturer’s Liability Doctrine (AEMLD); and 2) whether, based on the facts of this case, the Court of Civil Appeals misconstrued the holding of this Court in Peters v. Calhoun County Commission, 669 So.2d 847 (Ala.1995). Although I dissented in Peters, it appears to me that the evidence presented in that case may have been significantly different from the testimony presented in this case.
In this case, it appears to me that the trial court, in entering the summary judgment, correctly determined that the testimony of the plaintiff’s expert was “unverifiable speculation.” I would at least grant the petitions and review the record. Consequently, I must respectfully dissent.
SEE, J., concurs.